Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said 
process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 5 and 7-10, drawn to a controlled method for depositing a hard chromium or hard chromium alloy layer on at least one substrate.
Group II, claim(s) 20-26, drawn to a controlled method for depositing a hard chromium or hard chromium alloy layer on at least one substrate.
Group III, claim(s) 27-29, drawn to a controlled method for depositing a hard chromium or hard chromium alloy layer on at least one substrate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
• Groups I-III lack unity of invention because the groups do not share the same or 
corresponding technical feature.

	Group I requires that the average layer thickness of the hard chromium or hard chromium alloy layer is 2.0 um or more which Group III does not require.
	Group II requires wherein each said at least one anode consists of graphite which Groups I and III do not require.
	Group III requires that the bath does not contain boron containing compounds and does not contain reducing agent which Groups I and II do not require.

• Groups I-III also lack unity of invention because even though the inventions of these groups require the technical feature of a controlled method for depositing a hard chromium or hard chromium alloy layer on at least one substrate, the method comprising the steps: 
(a) providing an aqueous deposition bath, wherein the bath comprises: 
- trivalent chromium ions, 
- bromide ions, 
- alkali metal cations in a total amount of 0 mol/L to 1 mol/L, based on the total volume of the deposition bath, and 
the bath has 
- a target pH within the range from 4.1 to 7.0, 
(b) providing the at least one substrate and at least one anode, 
(c) immersing the at least one substrate in the aqueous deposition bath and applying an electrical direct current such that the hard chromium or hard chromium alloy layer is deposited on the at least one substrate, the at least one substrate being the cathode, and 
wherein during or after step (c) the pH of the deposition bath is lower than the target 

pH, 
(d) adding NH4OH and/or NH3 during or after step (c) to the deposition bath such that 
the target pH of the deposition bath is recovered, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tomaszewski (US Patent No. 4,477,318).  
Tomaszewski teaches a controlled method for depositing a hard chromium or hard chromium alloy layer on at least one substrate, the method comprising the steps:
(a) providing an aqueous deposition bath (= an aqueous acidic electrolyte) [col. 2, line 14], wherein the bath comprises: 
- trivalent chromium ions (= amounts of trivalent chromium) [col. 2, lines 15-16], 
- bromide ions (= bromide ions present) [col. 2, line 43], 
- alkali metal cations in a total amount of 0 mol/L to 1 mol/L, based on the total volume of the deposition bath (= amounts up to about 400 g/l or higher of conductivity salts comprising salts of alkali metal) [col, 4, line 46-51; and col. 4, line 66 to col. 5, line 2], and 
the bath has 
- a target pH within the range from 4.1 to 7.0 (= a pH of from about 2.5 up to about 5.5) [col. 6, lines 11-14], 
(b) providing the at least one substrate (= a conductive substrate) [col. 2, lines 64-65] and at least one anode (= usually employing insoluble anodes) [col. 3, lines 2-3], 
(c) immersing the at least one substrate in the aqueous deposition bath (= immersing the substrate in an aqueous acidic trivalent chromium electrolyte ) [col. 14, lines 50-51] and 

applying an electrical direct current (= current densities during electroplating) [col. 6, lines 30-32] such that the hard chromium or hard chromium alloy layer is deposited on the at least one substrate (= to deposit chromium platings on conductive substrates) [col. 6, lines 44-45], the at least one substrate being the cathode (= the substrate is cathodically charged) [col. 2, line 67], and 
wherein during or after step (c) the pH of the deposition bath is lower than the target pH, 
(d) adding NH4OH and/or NH3 during or after step (c) to the deposition bath such that the target pH of the deposition bath is recovered (= during the use of the plating solution, the 
electrolyte has a tendency to become more acidic and appropriate pH adjustments are effected by the addition of alkali metal and ammonium hydroxides and carbonates of which the ammonium salts are preferred in that they simultaneously replenish the ammonium constituent in the bath) [col. 6, lines 19-25].

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571)272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 18, 2022